DETAILED ACTION
Summary 
This Office Action is responsive to applicant submission filed 02/01/2021.

Allowable Subject Matter
Claims 1- 37 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1:
The prior art of record fails to teach or fairly suggest, either singularly or in combination thereof, system for issuing, by an officer, a ticket to an offender for committing at least one legal violation, the system comprising each and every one of the following:
a first database including location-specific legal information, the location-specific legal information specifying remedial options available for each legal violation of a plurality of legal violations in a predetermined geographic area; and 
a handheld device communicably coupled to the first database and associated with the officer, the handheld device including: an optical scanner; a location sensor; a user interface for the officer to interact with the handheld device; a network interface to facilitate; and 
a controller executing one or more instructions to: acquire, upon input from the officer based on an interaction with the user interface, via the optical scanner, personal information associated with a driver license of the offender; 

without further input from the officer, generate the ticket by: acquiring, via the location sensor, location information associated with the handheld device; 
querying, via the network interface, one or more second databases with the personal information and receiving, in response to said querying, at least a portion of person identification information of the offender; 
querying, via the network interface, one or more third databases with the vehicle information and receiving, in response to said querying, at least a portion of vehicle identification information of the offender; 38Attorney Docket No. 365L-001 US01 querying, via the network interface, the first database with the indication of the at least one legal violation and receiving, in response to said querying, a specification of a first remedial option of a set of remedial options associated with the at least one legal violation; and 
generating the ticket including the personal identification information, the vehicle identification information, the at least one legal violation, an indication of the first remedial option, and a field to receive a signature of the offender; receive the signature of the offender to generate an executed ticket; and 
transmit an indication of the executed ticket to one or more of a printing device, a handheld device associated with the offender, or an email account associated with the offender.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876